DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 
Withdrawn Rejections
The 102 rejection of claim 13 under Corredig has been withdrawn due to the amendment to the claim.
The 102 rejection of claim 13 under Ishii has been withdrawn due to the amendment to the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerri et al. (US 2018/0078468).
Regarding Claims 22 and 23: Jerri discloses a flavor composition for consumer product [0094-0095; 0139].  
Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menzi et al. (US 6,056,949).
Regarding Claims 22 and 23:  Menzi discloses a flavor composition for flavor products [col. 2, lines 6-20, and 52-61;].  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 4,200,694) in view of  Luh et al, 1954 End products and mechanism of hydrolysis of pectin and pectic acid by yeast polygalacturonase (YPG) – ScienceDirect abstract.
Regarding Claim 13:  Ishii discloses hydrolyzed pectin [claim 10; abstract].  Ishii discloses the hydrolyzed pectin as an emulsifier [abstract].  Ishii disclose degrading the pectin to a low molecular weight product [col. 7, lines 3-29].  Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In reHirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Krapa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951). In the instant case, the examiner has given weight to the body of the claim.
Ishii does not disclose the molecular weight of the pectin at 1,000 to 80,000 daltons.
Luh discloses hydrolyzed pectin having a molecular weight of 15,100 [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the pectin of Ishii would have had a reduced molecular weight as in Luh since both utilize a pectinase and disclose a hydrolyzed pectin. 
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 13 has been considered regarding its disclosure of hydrolyzed pectin.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same .
Claims 14, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 4,200,694) in view of Luh et al. 1954 End products and mechanism of hydrolysis of pectin and pectic acid by yeast polygalacturonase (YPG) – ScienceDirect abstract as applied to claim 13 and in further view of Jerri et al. (US 2018/0078468).
Regarding Claims 14 and 22:  Ishii discloses as discussed above in claim 13.  Ishii does not disclose including a flavor.  Jerri discloses pectin in a flavor composition [0094-00950139].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the hydrolyzed pectin of Ishii in a flavor composition since Jerri discloses utilizing pectin in a flavor composition.  
Jerri discloses spray drying.  However, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claims 17 and 18:  Ishii discloses as discussed above in claim 14.  Ishii does not disclose including a microcapsule wherein the microcapsule has a core and a wall made of an encapsulating polymer around the core and the core contains a flavor.
Jerri discloses a microcapsule with a core and wall.  The core contains flavor [0093-0094].  Jerri discloses that the microcapsule wall is made of a polymer [0140]. Jerri discloses that the wall is made of gelatin or gum arabic [0057; 0060; 0061].

Regarding Claims 20, 21, and 23: Ishii discloses as discussed above in claim 13.  Ishii does not disclose including a microcapsule wherein the microcapsule has a core and a wall made of an encapsulating polymer around the core.
Jerri discloses a microcapsule with a core and wall.  The core contains flavor [0093-0094].  Jerri discloses that the microcapsule wall is made of a polymer [0140]. Jerri discloses that the wall is made of gelatin or gum arabic [0057; 0060; 0061].  Jerri discloses a consumer product [0095].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify Ishii to include the flavor as part of a microcapsule composition as in Jerri in order to improve the release and stability of the flavors [0008].
Claims 14, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 4,200,694) Luh et al, 1954 End products and mechanism of hydrolysis of pectin and pectic acid by yeast polygalacturonase (YPG) – ScienceDirect abstract as discussed above in claim 13 and in further view of Menzi et al. (US 6,056,949).
Regarding Claims 14, 15, 19, and 22:  Ishii discloses as discussed above in claim 13.  Ishii does not disclose including a flavor (claim 14); Ishii does not disclose including a carbohydrate (claim 15).  
Menzi discloses pectin in a flavor composition in flavor products and discloses further including carbohydrates and the composition in granulate form and in powder form [col. 2, lines 6-20, and 52-61;].  

Menzi discloses spraying.  However, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claims 14, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 4,200,694) Luh et al. 1954 End products and mechanism of hydrolysis of pectin and pectic acid by yeast polygalacturonase (YPG) – ScienceDirect abstract as applied to claim 13 and in further view of Van Bokkelen et al. (US 2007/0160734)
Regarding Claims 14, 16, 22:  Ishii discloses as discussed above in claim 13.  Ishii does not disclose including a flavor (claim 14); Ishii does not disclose including a weighting agent and in an emulsion form (claim 16); a consumer product (claim 22).  
Van Bokkelen discloses pectin as an emulsifier in a beverage composition [abstract].  Van Bokkelen discloses a flavor [0066; 0067].  Van Bokkelen discloses using a weighting agent [0068-0073].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Ishii to include it in a flavor composition as in Van Bokkelen since Van Bokkelen also discloses pectin as a desirable emulsifier in beverages.  Further it would have been obvious to use a weighting agent since Van Bokkelen discloses weighting agents as .
Response to Arguments
The 102 rejection of claim 13 under Corredig has been withdrawn due to the amendment to the claim.
The 102 rejection of claim 13 under Ishii has been withdrawn due to the amendment to the claim.
The 103 rejections under Ishii have been withdrawn but have been rejected in view of new prior art in response to the amendments to claim 13.
The Examiner has read the Applicants Remarks.  As discussed above the Examiner acknowledges that the Ishii reference does not disclose the molecular weight of the pectin.  The rejections have been modified to meet the new claim limitations while maintains Ishii as a primary reference since it taught hydrolyzed pectin as an emulsifier.  Further the claims are product by process claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793